DETAILED ACTION
This Office Action is responsive to the application filed on March 05, 2020, which is a national stage entry of PCT/EP2018/074613. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 5-7) are objected to because the numerals 50, 60, 61, 62, 70, S701 associated and plain graphical squares are not indicative as to what said squares represent (see e.g., figure 5, element 50).  Consequently, the functionality of these elements cannot be readily determined. All plain symbols must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public.  When the boxes are too small to accommodate internal labeling, external labeling is acceptable. With respect Figure 5, the follow example correction for numeral 50 is provided. 

    PNG
    media_image1.png
    228
    294
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 8 is objected to because of the following informalities: “the fuel flow rate F” is in error for -- the fuel flow rate FF --. Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, “wherein a metal temperature and/or an emission is improved” renders the claim indefinite. The scope of the term “improved”, and thus the claim scope, depends solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. For example, to one observer an emission that is increased in concentration could be considered ‘improved’ (where the goal of the observer is to output the maximum permissible/compliant amount of emissions; e.g., since efficiency may increase at higher emission levels) while to another this could be viewed as an impairment. To another observer an emission that is decreased in concentration could be considered ‘improved’ (where the goal of the observer is to reduce emissions levels output to atmosphere) while to another this could be viewed as an impairment due to a decreased thermal efficiency. A similar scenario exists with respect to metal temperature. The specification fails to sufficiently provide an objective standard in order to allow the public to determine the scope of the claim. 
As to Claim 6, the recitation of the variable “FFR” in claim 6 renders the claim indefinite because the meaning of variable "FFR” has not been set forth in the body of the claim and therefore could represent any quantity assigned to it. See MPEP § 2173.05(b) II.  
As to Claim 7, each of the following recitations lacks sufficient antecedent basis and renders the claim indefinite “the reference fuel flow rate FFR”, “the first predetermined temperature T1”, “the first predetermined load L1”, “the second predetermined temperature T2”, “the second predetermined load L2”
As to Claim 10, the meaning of “wherein if the combustor exit temperature TX is at most the third predetermined temperature T3…” is unclear as to whether the recitation is requiring a step requiring a certain range to be met for combustor exit temperature TX or if it is optional (due to “if”). 
As to Claim 13, “the second predetermined temperature T2” lacks sufficient and renders the claim indefinite. 
As to Claim 17, the claim language including use of “and” in claim 17 and “and/or” in Claim 3 renders the claim indefinite. Claim 3 previously sets forth the reference fuel flow rate is at T1 and/or L1. It is not clear if claim 17 then requires the reference fuel flow to be at: (i) both of T1 = 323K and L1 = 100%; or (ii) one of T1 = 323K and L1 = 100%. 
As to Claim 18, the claim language including use of “and” in claim 18 and “and/or in Claim 5 renders the claim indefinite. Claim 5 previously sets forth the reference proportion PR is at T2 and/or L2. It is not clear if claim 18 then requires the reference proportion to be at: (i) both of T2 = 323K and L2 = 100%; or (ii) one of T2 = 323K and L2 = 100%. 
As to Claims 19-20, the term “about" is a relative term which renders the claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the temperature values not falling squarely within the claimed ranges yet covered by the term “about” is not clear. 





Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
4,716,719
TAKAHASHI
5,272,637
URUSHIDANI
2011/0265487
GAUTHIER
2014/0230449
SAITO


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of URUSHIDANI. 
Re Claim 1, TAKAHASHI taches a method of controlling a gas turbine arranged to supply a load L (Figs. 1-3), the gas turbine comprising a fuel supply means arranged to supply fuel at a fuel flow rate FF [Qo] to a combustor 1 (Fig. 1, 3:13 to 5:2), wherein the fuel supply means comprises a first fuel supply means [14, 103, 201, 202] and a second fuel supply means [15, 104, 203, 204], the method comprising: controlling a proportion P of the fuel flow rate FF supplied via the first fuel supply means based, at least in part, on the fuel flow rate FF (Fig. 3, 5:55 to 6:2; see also 5:3-55) whereby a metal temperature and/or an emission is improved (6:8-14). However, TAKAHASHI fails to teach measuring an ambient temperature TA and wherein the fuel flow rate FF is based, at least in part, on the ambient temperature TA. 
URUSHIDANI teaches measuring an ambient temperature TA and wherein fuel flow rate FF is based, at least in part, on the ambient temperature TA (2:15-31, 4:44 to 5:1), whereby a metal temperature and/or an emission is improved (3:25-56). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of TAKAHASHI such that it includes measuring an ambient temperature TA and wherein the fuel flow rate FF is based, at least in part, on the ambient temperature TA, whereby a metal temperature and/or an emission is improved, in order to avoid flameout and correspondent combustible matter emissions  (URUSHIDANI 1:45-60, 3:25-56, 6:3-19).  .

Re Claim 2, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1. TAKAHASHI further teaches wherein the controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply means is based, at least in part, on a reference fuel flow rate FFR (5:55 to 6:2). 

Re Claim 3, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 2. TAKAHASHI further teaches the reference fuel flow rate FFR is at a first predetermined temperature T1, and/or a first predetermined load L1 (Fig. 3, 5:55 to 6:2; target values are imposed on unit 12 at time instants of Figure 3, which are at predetermined loads). Claim 3 relies on first predetermined load L1. 

Re Claim 4, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1. TAKAHASHI further teaches wherein controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply means is based, at least in part, on a reference proportion PR of the fuel flow rate FF supplied via the first fuel supply means (Fig. 3, 4:56-63, 5:3-41). 
Re Claim 5, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 4. TAKAHASHI in view of URUSHIDANI as discussed so far fails to teach wherein the reference proportion PR of the fuel flow rate FF supplied via the first fuel supply means is at a second predetermined temperature T2, and/or a second predetermined load L2. 
	TAKAHASHI further teaches fuel ratio setting unit is active and target values are imposed at time instants of Figure 3, which are at predetermined loads (Fig. 3, 5:55 to 6:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method wherein the reference proportion PR of the fuel flow rate FF supplied via the first fuel supply means is at a second predetermined temperature T2, and/or a second predetermined load L2, to avoid load fluctuations (6:8-14). 

Re Claim 11, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1. TAKAHASHI further teaches the first fuel supply means is a pilot fuel supply means (the first fuel supply means is the only active up until to; Figure 3). 

Re Claim 13, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1, but as discussed so far fails to teach wherein the gas turbine comprises a compressor, wherein the second predetermined temperature T2 is a gas temperature at the exit of the compressor. 
	URUSHIDANI teaches the gas turbine comprises a compressor 13 (4:44-65), wherein a second predetermined temperature T2 is a gas temperature at the exit of the compressor (inherent). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method wherein the gas turbine comprises a compressor, wherein a second predetermined temperature T2 is a gas temperature at the exit of the compressor to compressor air prior to combustion (URUSHIDANI 4:44-65). 

Re Claim 14, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 3. The limitation of Claim 3 “wherein the reference fuel flow rate is at a first predetermined temperature T1, and/or or a first predetermined load L1” (emphasis added) is met above relying on “first predetermined load L1”. Accordingly, Claim 14 is also met (the limitation “wherein the first predetermined temperature T1 is an ambient temperature” only limits the first predetermined temperature T1 recited in the alternative). 

Re Claim 15, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 3. The limitation of Claim 5 “wherein the reference proportion PR of the fuel flow rate FF supplied via the first fuel supply means is at a second predetermined temperature T2, and/or or a second predetermined load L2” (emphasis added) is met above relying on “second predetermined load L2”. Accordingly, Claim 15 is also met (the limitation “wherein the second predetermined temperature T2 is an ambient temperature” only limits the second predetermined temperature T2 recited in the alternative). 

Re Claim 16, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1 for a gas turbine arranged to supply a load, the gas turbine comprising a fuel supply means arranged to supply fuel at a fuel flow rate FF to a combustor, wherein the fuel supply means comprises a first fuel supply means and a second fuel supply means as recited in Claim 1 above, but as discussed so far fails to teach a  tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by a controller. 
URUSHIDANI further teaches a tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by a controller for a gas turbine cause the controller to perform a method of controlling the gas turbine (URUSHIDANI 5:51 to 6:18). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a  tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by a controller for a gas turbine arranged to supply a load, the gas turbine comprising a fuel supply means arranged to supply fuel at a fuel flow rate FF to a combustor, wherein the fuel supply means comprises a first fuel supply means and a second fuel supply means, cause the controller to perform a method of controlling the gas turbine, the method according to claim 1, in order to automate control of the gas turbine (URUSHIDANI 5:51 to 6:18). 
Re Claim 17, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 3. The limitation of Claim 3 “wherein the reference fuel flow rate is at a first predetermined temperature T1, and/or or a first predetermined load L1” (emphasis added) is met above relying on “first predetermined load L1”. Accordingly, “wherein the first predetermined temperature T1 is 323K” is recited in the alternative (as best understood), and not required to meet the claim. However, TAKAHASHI in view of URUSHIDANI as discussed so far fails to teach the first predetermined load L1 is 100%.
TAKAHASHI further teaches a predetermined load of 100% (Figure 3) (5:55 to 6:2; target values are imposed on unit 12 at time instants of Figure 3, which are at predetermined loads). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of claim 3 wherein the first predetermined temperature T1 is 323K, and the first predetermined load L1 is 100%, in order to meet a target fuel amount at 100% load. 
Re Claim 18, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 5. The limitation of Claim 5 “wherein the reference proportion PR of the fuel flow rate FF supplied via the first fuel supply means is at a second predetermined temperature T2, and/or or a second predetermined load L2” (emphasis added) is met above relying on “second predetermined load L2”. ”. Accordingly, “wherein the second predetermined temperature T2 is 323K” is recited in the alternative (as best understood), and not required to meet the claim. However, TAKAHASHI in view of URUSHIDANI as discussed so far fails to teach the second predetermined load L2 is 100%.
TAKAHASHI further teaches a predetermined load of 100% (Figure 3) (5:55 to 6:2; target values are imposed on unit 12 at time instants of Figure 3, which are at predetermined loads). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide method according to claim 5, wherein the second predetermined temperature T2 is 323K, and the second predetermined load L2 is 100%, in order to meet a target proportion at 100% load. 

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of URUSHIDANI as applied above and further in view of GAUTHIER. 

Re Claim 8,  TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1, but as discussed so far fails to teach the method comprising measuring a combustor exit temperature TX and/or a turbine inlet temperature TI and wherein the controlling the proportion P of the fuel flow rate F supplied via the first fuel supply means based, at least in part, on the fuel flow rate FF if the combustor exit temperature TX is greater than a third predetermined temperature T3 and/or if the turbine inlet temperature TI is greater than a fourth predetermined temperature T4. 
	GAUTHIER teaches measuring a turbine inlet temperature [TTRF] (Fig. 1, ¶0050, Step 123) and wherein the controlling the proportion P of the fuel flow rate F (Fuel split) supplied via first fuel supply means based, at least in part, on the fuel flow rate if the turbine inlet temperature TI is greater than a fourth predetermined temperature T4 (Figs. 2 & 4, ¶¶0042, 0046, abstract). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method comprising measuring a combustor exit temperature TX and/or a turbine inlet temperature TI and wherein the controlling the proportion P of the fuel flow rate F supplied via the first fuel supply means based, at least in part, on the fuel flow rate FF if the combustor exit temperature TX is greater than a third predetermined temperature T3 and/or if the turbine inlet temperature TI is greater than a fourth predetermined temperature T4, in order to automatically dynamically tune operation of the gas turbine engine (¶¶0088-0090). 

As to Claims 9-10 and 19-20, TAKAHASHI in view of URUSHIDANI and GAUTHIER teaches the method of claim 8 as discussed above. Claim 8 is met above relying on “first turbine inlet temperature” and “fourth predetermined temperature T4”. In view of use of “and/or” in Claim 8, the recitations to the third predetermined temperature and the combustor exit temperature, as best understood, are recited in the alternative to “first turbine inlet temperature” and “fourth predetermined temperature T4”. Therefore, as best understood Claims 9-10 and 19-20 (wherein the third predetermined temperature T3 is in a range from about 1400 K to 1900 K;  wherein if the combustor exit temperature TX is at most the third predetermined temperature T3, the proportion P of the fuel flow rate FF supplied via the first fuel supply means is constant; wherein the third predetermined temperature T3 is in a range from about 1500K to 1700K; wherein the third predetermined temperature T3 is in a range from about 1550K to 1650K) only serve to further limit the alternatives directed to the third predetermined temperature and the combustor exit temperature and TAKAHASHI in view of URUSHIDANI and GAUTHIER meets the claims for the reasons set forth above. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view of URUSHIDANI as applied above and further in view of SAITO. 

Re Claim 12, TAKAHASHI in view of URUSHIDANI teaches the method according to claim 1 as discussed above. TAKAHASH further teaches  wherein the controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply means is based, at least in part, on a load signal (4:31-58). 
	SAITO teaches wherein the controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply means is based, at least in part, on demanded kilowatts (GT Output demand value; Figures 2 & 5, ¶0068-0076; one of ordinary skill would have appreciated GT output demand value refers to an demanded output power, see ¶0061, which is a power measurable in any unit of power including kilowatts). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method wherein the controlling the proportion P of the fuel flow rate FF supplied via the first fuel supply means is based, at least in part on demanded kilowatts, to control fuel flow quickly in accordance with changes in load demands and operational boundaries such as flameout (SAITO ¶¶0067, 0076)


Art Rejections Not Made – Claims 6-7
As to Claims 6-7, the rejections under 35 U.S.C. 112(b) discussed above result in is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. As such, it would not be proper to reject claims 6-7 on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
July 15, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741